PER CURIAM.
The appellant filed a postconviction motion claiming that the trial court sentenced him for aggravated battery with a deadly weapon to 15 years’ imprisonment as a prison releasee reoffender (“PRR”) and as a habitual felony offender (“HFO”). He argues that the court cannot legally sentence him as both a PRR and an HFO unless the HFO sentence is longer than the PRR sentence. The trial court denied the motion after finding the sentence to be legally correct. The court did not attach any documents conclusively refuting the claim.
The appellant is correct that the trial court may only sentence him as a PRR as long as the HFO sentence is longer. See Dolansky v. State, 964 So.2d 188 (Fla. 1st DCA 2007). We therefore reverse and remand for the trial court to attach documents that conclusively refute the claim, or, in the alternative, for the trial court to strike the HFO enhancement. See id.
REVERSED AND REMANDED with instructions.
PADOVANO, ROBERTS, and CLARK, JJ., concur.